Citation Nr: 1436974	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee condition, including as secondary to service-connected residuals, right ankle sprain.  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel











INTRODUCTION

The Veteran had active duty service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefit currently sought on appeal.  In February 2014, the Board remanded the Veteran's claim for further development.  

Subsequent to the last Supplemental Statement of the Case issued in July 2014, additional VA treatment records and a VA examination report have been associated with the claims file.  As the Veteran's claim is being remanded, the Agency of Original Jurisdiction will have the opportunity to review these records in the first instance. 

The Veteran initially requested a hearing on his March 2011 Form 9, but withdrew that request in an April 2011 statement.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2014 Board remand directives requested that the Veteran be afforded a VA examination and requested medical opinions addressing whether the Veteran's right knee condition: (1) is directly related to service, (2) was due to or caused by the Veteran's service-connected residuals, right ankle sprain, to include as a result of any alteration in gait and (3) has been aggravated by the Veteran's service-connected residuals, right ankle sprain, to include as a result of any alteration in gait.  The Veteran was afforded a VA examination in April 2014.  The examination report stated in the "[r]emarks" section that "[i]n January 2011 [V]eteran had a normal right ankle Xray.  It appears his ankle injury in the service was an acute sprain from which he had an uneventful recovery and he []has had no residual arthritis from it."  With respect to the issue of whether the Veteran's right knee condition was due to or caused by the Veteran's service-connected residuals, right ankle sprain, to include as a result of any alteration in gait, the examination report provided a negative opinion.  The rationale provided stated in part that "[a]s there are no diagnosed residuals from the SC sprained ankle there can be no cause and effect relationship between the claimed knee condition and any residuals from the ankle sprain" and again referenced "a normal ankle Xray in 2011".  

As part of a separate claim not before the Board for an increased rating for his service connected residuals, right ankle sprain, the Veteran was afforded a VA examination in July 2014.  The examination report noted a diagnosis of mild degenerative joint disease right ankle.  The examination report also included July 2014 right ankle x-ray results, which included a finding of "mild degenerative spurring of the ankle".  

As the April 2014 VA medical opinions provided were based, in part, on the Veteran having a normal right ankle x-ray in January 2011, an addendum opinion is required that considers the July 2014 right ankle x-ray results and the July 2014 VA examination report and readdresses the issue of secondary service connection with respect to the Veteran's right knee condition and the service-connected residuals, right ankle sprain.  The Board notes that the medical opinion provided in April 2014 with respect to direct service connection is adequate and need not be readdressed.

Accordingly, the case is REMANDED for the following action:

1.  Request a VA addendum opinion from the examiner who conducted the April 2014 VA examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

In light of the July 2014 right ankle x-ray results (which included a finding of "mild degenerative spurring of the ankle") and the July 2014 VA examination report (which included a diagnosis of mild degenerative joint disease right ankle), the medical professional must readdress the issue of secondary service connection with respect to the Veteran's right knee condition and residuals, right ankle sprain.

The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee condition is due to or caused by the service-connected residuals, right ankle sprain, to include as a result of any alteration in gait.

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right knee condition was aggravated (i.e., worsened) beyond the natural progress by the service-connected residuals, right ankle sprain, to include as a result of any alteration in gait.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's right knee condition found prior to aggravation; and (2) the increased manifestations which, in the medical professional's opinion, are proximately due to the service-connected residuals, right ankle sprain, taking into consideration the altered gait from the service-connected residuals, right ankle sprain.

The medical professional must provide a thorough rationale for his or her conclusion. The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested action and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



